                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

PEARLINE CHASE,                      §
                                     §
       Plaintiff,                    §
                                     §        Civil No. 3:19-CV-3012-E-BN
v.                                   §
                                     §
JOHN B. WILLIAMS III and             §
JBW ENTERPRISES,                     §
                                     §
       Defendants.                   §

     ORDER ACCEPTING THE FINDINGS AND RECOMMENDATION OF THE
                 UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation that this case should be dismissed for lack of subject matter

jurisdiction (Doc. 8). No objections were filed. The District Court reviewed

the proposed Findings, Conclusions, and Recommendation for plain error.

Finding none, the Court accepts the magistrate’s Findings and Conclusions.

For the reasons stated in the Findings, Conclusions, and Recommendation of

the United States Magistrate Judge, the Court dismisses this case without

prejudice.

       SO ORDERED.

       Signed January 30, 2020.

                                         _____________________________
                                         ADA BROWN
                                         UNITED STATES DISTRICT JUDGE
